30 F.3d 132
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Maurice WADE, Petitioner Appellant,v.Edward W. MURRAY;  Attorney General Of The Commonwealth OfVirginia, Respondents Appellees.
No. 93-7307.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 2, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-595-R)
Gary Maurice Wade, Appellant Pro Se.
Oliver Lewis Norrell, III, Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. Sec. 636(c) (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Wade v. Murray, No. CA-92-595-R (W.D.Va. Nov. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
DISMISSED.



*
 We deny Wade's motions for summary judgment and for appointment of counsel